                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                        CASE NO. 3:05-CR-423-RLV-DCK-1

 UNITED STATES OF AMERICA,                                )
                                                          )
                               Plaintiff,                 )
                                                          )
 vs.                                                      )
                                                          )
 JAMES THOMAS EAKER,                                      )
                                                          )
                               Defendant,                 )
                                                          )
 and                                                      )
                                                          )
 QUALITY COMFORT HEATING & A/C,                           )
 INC.,                                                    )
                                                          )
                              Garnishee.                  )


              DISMISSAL OF WRIT OF CONTINUING GARNISHMENT

       THIS MATTER IS BEFORE THE COURT on the United States’ “Motion For

Dismissal Of Writ Of Continuing Garnishment” (Document No. 10).

       IT IS THEREFORE ORDERED that upon motion of the United States for the reasons

stated therein and for good cause shown, the Writ of Continuing Garnishment (Document No. 6)

filed in this case against the Defendant is DISMISSED.

       SO ORDERED.

                                            Signed: May 24, 2021
